DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/ is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
Regarding claim 1, the prior art of record does not disclose alone or in combination:
A control device for a multi-phase converter including converter circuits of m (where m is an integer equal to or greater than 3) phases of which each includes a switching element and which are connected in parallel to each other, the control device comprising: a driven phase number control unit configured to increase the number of driven phases of the converter circuits by increasing the number of switching elements on which on/off control is performed as a current value input to the multi-phase converter increases and to control the multi-phase converter in n-phase driving in which the number of driven phases is n (where n is an integer less than m and equal to or greater than 2 and is an integer other than a divisor of m) or m-phase driving in which the number of driven phases is m;
a storage unit configured to store first and second patterns which are phase patterns in which on timings of the switching elements of m phases are defined: a selection unit configured to select the first or second pattern while the multi-phase converter is stopped; an on/off control unit configured to perform the on/off control on the switching elements of the number of driven phases based on the phases defined in the selected first or second pattern on a condition that a period and a duty ratio are substantially the same;
and a prediction unit configured to predict a predicted correlation value which is correlated with a time ratio which is a ratio of a time in which control in the m-phase driving is predicted to be performed to a time in which control in the n-phase driving is predicted to be performed in a predetermined time, wherein an absolute value of a difference between a maximum value of a phase difference between two switching elements which are defined to be sequentially turned on in the n-phase driving based on the second pattern and 360°/n is less than an absolute value of a difference between a maximum value of a phase difference between two switching elements which are defined to be sequentially turned on in the n-phase driving based on the first pattern and 360°/n, wherein the selection unit is configured to select the first pattern when the predicted correlation value indicates that the time ratio is equal to or greater than a first threshold value and to select the second pattern when the predicted correlation value indicates that the time ratio is less than a second threshold value equal to or less than the first threshold value, wherein the on/off control unit is configured to stop on/off control on the switching elements of (m-n) phases in the n-phase driving based on the second pattern,
wherein the switching elements are classified into a plurality of combinations such that each of the combinations is composed of three switching elements that are defined to be sequentially turned on in the m-phase driving based on the second pattern, when (m-n)=1, the switching element of (m-n) phase on which the on/off control is stopped in the n-phase driving based on the second pattern is the switching element which is turned on between the switching element which is firstly turned on and the switching element which is finally turned on out of the three switching elements in a combination having a phase difference that is smallest among the plurality of combinations, the phase difference being a phase difference between the switching element which is firstly turned on and the switching element which is finally turned on, and when (m-n)≥2, the switching elements of (m-n) phases on which the on/off control is stopped in the n-phase driving based on the second pattern are switching elements that are other than a combination of two switching elements which are defined to be sequentially turned on in the m-phase driving based on the second pattern, and that are each turned on between the switching element which is firstly turned on and the switching element which is finally turned on out of the three switching elements in a corresponding one of (m-n) combinations out of the plurality of combinations, the (m-n) combinations being selected in ascending order of the phase difference between the switching element which is firstly turned on and the switching element which is finally turned on.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, although the structure of the circuit is identical to the circuits provided in the prior art listed below, neither of the prior art reference disclose the method of operation, specifically the method of choosing the different switch combinations and two different patterns makes this claim very narrow and thus distinguishes it over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gagas et al. (US 20200358359) – converter
Tapadia et al. (US 2018/0251036) – drive system

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846